

115 HR 3515 IH: HVAC Expensing and Technology Act of 2017
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3515IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Tiberi (for himself and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for expensing of qualified energy efficient
			 heating and air-conditioning property for certain taxpayers and
			 accelerated cost recovery for such property for other taxpayers.
	
 1.Short titleThis Act may be cited as the HVAC Expensing and Technology Act of 2017 or HEAT Act of 2017. 2.Expensing and accelerated cost recovery for qualified efficient heating and air-conditioning property (a)ExpensingSection 179(f) of the Internal Revenue Code of 1986 is amended—
 (1)in paragraph (2), in subparagraph (B) by striking and, in subparagraph (C) by striking the period at the end and inserting , and, and by adding at the end the following new subparagraph:  (D)qualified energy efficient heating and air-conditioning property., and
 (2)by adding at the end the following new paragraph:  (3)Qualified energy efficient heating and air-conditioning propertyFor purposes of this subsection:
 (A)In generalThe term qualified energy efficient heating and air-conditioning property means any section 1250 property— (i)with respect to which depreciation (or amortization in lieu of depreciation) is allowable,
 (ii)which is installed as part of the heating, cooling, ventilation, and hot water systems, and (iii)which is within the scope of Standard 90.1–2007.
 (B)Standard 90.1–2007The term Standard 90.1–2007 means Standard 90.1–2007 of the American Society of Heating, Refrigerating, and Air Conditioning Engineers and the Illuminating Engineering Society of North America (as in effect on the day before the date of the adoption of Standard 90.1–2010 of such Societies)..
 (b)Effective dateThe amendments made by this subsection shall apply with respect to property placed in service after December 31, 2017.
			